DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
2.	Claims 1, 3-9, 11-15, and 17-20 are pending in this application (16/576,807), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 05/31/2021 following the Non-Final Rejection office action dated 03/11/2021.    
	Claims 1, 9, 15, and 17-20 have been amended. 
	Claims 2, 10, and 16 have been canceled.
	(Please see page 8 of Applicant Arguments/Remarks, filed on 05/31/2021)
	Applicant's submissions have been entered. 

Withdrawal of Claim Rejections - 35 USC § 101
3. 	Previous Rejections of Claims 15, and 17-20 under 35 USC § 101, are hereby withdrawn as Applicant has amended the Claims to overcome the noted deficiencies.  Previous Rejection of Claim 16 under 35 USC § 101 has been rendered moot as Applicant has canceled Claim 16. (Please see page 8 of Applicant Arguments/Remarks, filed on 05/31/2021)


Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1, 3-9, 11-15, and 17-20 (renumbered 1-17) are allowed.

Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent Claim 1.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 8-12 of Applicant Arguments/Remarks filed on 05/31/2021, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "providing a robot comprising a master station and at least one slave station, wherein the master station and the at least one slave station are electronically coupled to an ethernet for control automation technology (EtherCAT) bus of the robot, the at least one slave station communicates with the master station via the EtherCAT bus, each of the at least one slave station comprises a flash memory, wherein the flash memory of the slave station is partitioned into a plurality of areas,    the plurality of areas comprise a first storage area, a second storage area, and a third storage area configured to store a hoot loader of the slave station, the first storage area and the second storage area are independent of each other and have different functions, and a firmware of the slave station runs in the first storage area; switching, by the slave station, a work mode of the slave station to an upgrade mode in response to a firmware upgrade instruction sent by the master station, receiving a new firmware corresponding to this firmware upgrade from the master station via the EtherCAT bus, and storing the new firmware in the second storage area;
reading, by the slave station, the boot loader of the slave station from the third storage area, copying, by the slave station, the new firmware stored in the second storage area to the first storage are, under an instruction of the boot loader of the slave station, at startup." as specified by independent Claim 1. These features together with other limitations of independent Claim 1 are novel and non-obvious over the prior art of record.   As such, independent Claim 1 is allowable. 
Independent Claims 9 and 15 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent Claims 3-8, 11-14, and 17-20, being definite, enabled by the specification, and further limiting to the independent Claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 




Conclusion

6.	Claims 1, 3-9, 11-15, and 17-20 (renumbered 1-17) are allowed.
	Claims 2, 10, and 16 were canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191